Title: Joseph C. Cabell to Thomas Jefferson, 7 October 1817
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Charlottesville.
7. Oct: 1817.
                    
                    Your note of this morning has this moment been received by Genl Cocke & myself. The association for an Agricultural Society, adjourned yesterday evening to 10’ 11’ O’clock this day. The Judge Stewart has been engaged to give an opportunity to the members of the Bar to attend. If we let slip this op- occasion, perhaps, it will be impossible to bring the gentlemen together a second time. Will you have the goodness, therefore, to excuse Genl Cocke & myself, if we do not come precisely at the Hour you designate; but but at 12 or 1. And we further ask the kindness of you to make this explanation to the President & mr madison. no weather will stop us, the moment our existing appointment shall have been attended to. mr Watson went to mr minor’s last evening, and was to return here at 10 this morning: but it is probable he will not turn out in this weather.
                    
                        I am, Dr Sir, most truly yours
                        Jos: C: Cabell
                    
                